Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT, dated as of March 9, 2012 (this “Amendment”), to the Credit
Agreement, dated as of October 24, 2007, as amended and restated as of
January 29, 2010 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among R.H. Donnelley Corporation (n/k/a
Dex One Corporation), Dex Media, Inc., Dex Media East, Inc., Dex Media East LLC,
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and the other agents
parties thereto.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders agree to effect certain
modifications to the Credit Agreement as described herein;

WHEREAS, the Lenders are willing, subject to the terms and conditions set forth
herein, to so amend the Credit Agreement; and

WHEREAS, each Person that executes and delivers this Amendment in the capacity
of a consenting Lender will be deemed to have agreed to the terms of this
Amendment;

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. On February 1, 2010, Dex Media East LLC (the Borrower) merged
with and into Dex Media East, Inc. (Holdings), with Holdings being the surviving
entity. For the avoidance of doubt, pursuant to Section 6.03(d) of the Credit
Agreement, all covenants and other obligations set forth in the Credit
Agreement, including this Amendment and the other Loan Documents binding on the
Borrower shall be deemed binding on Holdings. On January 29, 2010, R. H.
Donnelley Corporation (Ultimate Parent) changed its name to Dex One Corporation
and RHD Service LLC (Service Company) changed its name to Dex One Service LLC.
On March 1, 2010, Dex One Service LLC converted from a Delaware limited
liability company to a Delaware corporation operating as Dex One Service, Inc.
Accordingly, the defined terms “Ultimate Parent” and “Service Company” as used
in the Credit Agreement as amended by this Amendment and in the other Loan
Documents now refer to Dex One Corporation and Dex One Service, Inc.,
respectively. Business.com, Inc. changed its name to Dex One Digital, Inc. on
September 27, 2011.

SECTION 2. Amendment of the Credit Agreement. The Credit Agreement is hereby
amended, effective as of the First Amendment Effective Date (as defined below),
as follows:

2.1. Amendments to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended as follows:

(a) by inserting the following new definitions in appropriate alphabetical
order:

“Acceptable Payment Percentage” has the meaning assigned to such term in
Section 2.16(c).

“Applicable Payment Percentage” has the meaning assigned to such term in
Section 2.16(c).



--------------------------------------------------------------------------------

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.16(a).

“Discounted Voluntary Prepayment Amount” has the meaning assigned to such term
in Section 2.16(b).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.16(b).

“First Amendment” means the First Amendment to this Agreement, dated as of
March 9, 2012.

“First Amendment Effective Date” means the date on which the conditions
precedent set forth in Section 3 of the First Amendment shall have been
satisfied, which for the avoidance of doubt is March 9, 2012.

“Payment Percentage” has the meaning assigned to such term in Section 2.16(b).

“Qualifying Loans” has the meaning assigned to such term in Section 2.16(c).

“Range” has the meaning assigned to such term in Section 2.16(b).

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of January 1,
2011, among the Ultimate Parent, Parent, the Borrower, West Holdings, the
Service Company, R.H. Donnelley Corporation, RHDI, R.H. Donnelley Apil, Inc. and
Business.com, Inc. (now known as Dex One Digital, Inc.), as amended, restated or
otherwise modified from time to time.

“Ultimate Parent PIK Election” means the election by the Ultimate Parent to make
paid-in-kind interest payments on the Restructuring Notes as permitted by the
Restructuring Notes Indenture.

“Ultimate Parent PIK Election Period” means any interest period for the
Restructuring Notes for which the Ultimate Parent has made the Ultimate Parent
PIK Election.

“Ultimate Parent PIK Election Amount” means, with respect to any Ultimate Parent
PIK Election Period, 27% of the difference between (x) the amount of interest
the Ultimate Parent would have paid in cash on the then outstanding principal
amount of Restructuring Notes for such period if the Ultimate Parent had not
made the Ultimate Parent PIK Election and (y) the amount of interest the
Ultimate Parent pays in cash on the Restructuring Notes for such period.

(b) by amending the definition of “Consolidated EBITDA” by inserting
“(including, without limitation, any gain arising from the retirement of
Indebtedness)” immediately following “any extraordinary gains and non-cash
gains” in clause (b)(ii) in the first sentence thereof.

 

2



--------------------------------------------------------------------------------

(c) by deleting the definition of Designated Excess Cash Expenditures in its
entirety and substituting in lieu thereof the following new definition:

““Designated Excess Cash Expenditures” means the use of the Borrower’s Portion
of Excess Cash Flow to (a) make Discounted Voluntary Prepayments, (b) make
Investments pursuant to Section 6.04(f) or 6.04(l), (c) make Restricted Payments
pursuant to Section 6.08(a)(iv) or (d) effect Optional Repurchases of
Indebtedness pursuant to Section 6.08(b)(vi).”

(d) by amending the definition of “Excess Cash Flow” by (i) inserting “;
provided, that (i) to the extent the Borrower makes any Discounted Voluntary
Prepayments and the gain arising from the retirement of Indebtedness in
connection with such Discounted Voluntary Prepayments results in any additional
cash taxes, the payment of such additional cash taxes shall not be deducted in
the calculation of Excess Cash Flow and (ii) for the avoidance of doubt, income
related to the retirement of Indebtedness shall not be included in the
calculation of Excess Cash Flow” immediately preceding “; plus” in clause
(a) thereof, and (ii) inserting “(for the avoidance of doubt, including any
Advance Amortization Payment) immediately preceding “by Holdings” in clause
(f) thereof.

(e) by amending the definition of “Net Proceeds” by inserting “; provided that
for the purposes of calculating the Net Proceeds of an Ultimate Parent Asset
Disposition, payments made (or reasonably estimated to be payable) under the Tax
Sharing Agreement shall be deducted in the same manner as taxes paid (or
reasonably estimated to be payable) under clause (b)(iii) above” at the end
thereof.

(f) by amending the definition of “Shared Services Transactions” by inserting
“(it being understood and agreed that payments in respect of tax liabilities or
tax attributes pursuant to tax sharing agreements or similar agreements shall
not constitute Shared Services Transactions; provided, that the foregoing shall
not restrict the ability of the Borrower to make Restricted Payments
(i) pursuant to Section 6.08(a)(v) or (ii) to the Service Company in respect of
tax liabilities incurred by the Service Company in connection with the
performance of its obligations under the Shared Services Agreement)” at the end
thereof.

(g) by amending the definition of “Ultimate Parent Consolidated EBITDA” by
inserting “(including, without limitation, any gain arising from the retirement
of Indebtedness)” immediately following “any extraordinary gains and non-cash
gains” in clause (b)(ii) in the first sentence thereof.

2.2. Amendments to Section 2.05. Section 2.05 of the Credit Agreement is hereby
amended as follows:

(a) by deleting the first sentence of paragraph (a) thereof in its entirety and
substituting in lieu thereof the following new first sentence:

“Subject to adjustment pursuant to paragraph (c) of this Section 2.05, the
Borrower shall repay the Borrowings on each date set forth below in the amount
set forth opposite such date; provided, that, to the extent the Borrower makes a
Discounted Voluntary Prepayment, the repayments due to any Lender participating
in such Discounted Voluntary Prepayment shall be reduced ratably by the
principal amount of Loans so prepaid (it being understood and agreed that such
Discounted Voluntary Prepayment shall not in any manner affect the scheduled
repayments due to the Lenders not participating in such Discounted Voluntary
Prepayment):”

 

3



--------------------------------------------------------------------------------

(b) by deleting paragraph (c) thereof in its entirety and substituting in lieu
thereof the following new paragraph (c):

“(c) Any mandatory prepayment of a Borrowing or optional prepayment that is not
a Discounted Voluntary Prepayment shall be applied to reduce the subsequent
scheduled repayments of the Borrowings to be made pursuant to this Section
ratably.”

2.3. Amendments to Section 2.06. Section 2.06 of the Credit Agreement is hereby
amended as follows:

(a) by deleting paragraph (a) thereof in its entirety and substituting in lieu
thereof the following new paragraph (a):

“(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.11), in an aggregate principal amount that (except as
otherwise provided in Section 2.16) is an integral multiple of $1,000,000 and
not less than $1,000,000 or, if less, the amount outstanding, subject to the
requirements of this Section. The Borrower shall have the right to elect by
notice to the Administrative Agent that an optional prepayment that is not a
Discounted Voluntary Prepayment and that is not subject to the notice
contemplated in Section 2.06(d)(iii) is to be applied to a specific scheduled
repayment to be made pursuant to Section 2.05 (any such payment, an “Advance
Amortization Payment”); provided that such Advance Amortization Payment shall
(x) be made in an amount equal to such scheduled repayment, (y) be applied to
the next such scheduled repayment that has not been prepaid by an Advance
Amortization Payment and (z) only be applied to any such scheduled repayment due
in the fiscal year in which such Advance Amortization Payment is made.”

(b) by deleting paragraph (d) thereof in its entirety and substituting in lieu
thereof the following new paragraph (d):

“(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2010, the Borrower will prepay Borrowings in an
aggregate amount equal to (i) (A) with respect to any fiscal year if the
Leverage Ratio as of the end of such fiscal year is greater than 2.50 to 1.00,
65% of Excess Cash Flow for such fiscal year or (B) with respect to any fiscal
year if the Leverage Ratio as of the end of such fiscal year is equal to or less
than 2.50 to 1.00, 50% of Excess Cash Flow for such fiscal year, less (ii) any
voluntary prepayments of Loans made pursuant to Section 2.06(a) during such
fiscal year (other than any Advance Amortization Payments and other than
voluntary prepayments specified by the Borrower to reduce the amount of a
mandatory prepayment due under this paragraph (d) and except as provided in
Section 2.16(f)) less (iii) any voluntary prepayments of the Loans (other than
an Advance Amortization Payment and except as provided in Section 2.16(f)) made
since the end of such fiscal year to the extent the Borrower has, on or prior to
the date any mandatory prepayment is due under this paragraph (d) with respect
to such fiscal year, specified by written notice to the Administrative Agent
that such voluntary prepayments shall be applied to reduce the amount of such
mandatory prepayment. Each prepayment pursuant to this paragraph shall be made
on or before the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 100 days after the end of such fiscal
year).”

 

4



--------------------------------------------------------------------------------

(c) by deleting paragraph (e) thereof in its entirety and substituting in lieu
thereof the following new paragraph (e):

“(e) Prior to any optional or, subject to Sections 2.06(b), (c), (d) and (g),
mandatory prepayment of Borrowings hereunder, the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (f) of this Section.”

(d) by inserting the following new paragraph (g) after paragraph (f) thereof:

“(g) In the event and on each occasion that the Borrower makes Restricted
Payments pursuant to Section 6.08(a)(iv)(B), the Borrower shall, on or prior to
the earlier of (i) the date of the repurchase of Restructuring Notes or
Additional Notes by the Ultimate Parent in accordance with the terms thereof and
(ii) the date that is ten Business Days after the making of such Restricted
Payments permitted pursuant thereto (unless, in the case of this clause (ii),
such proceeds have been returned to the Borrower as a capital contribution),
prepay Borrowings in an aggregate amount equal to the amount of such Restricted
Payments (which prepayments shall be in addition to any prepayments required
under this Agreement). For the avoidance of doubt, prepayments pursuant to this
clause (g) shall not be subject to any minimum amount or integral multiple.”

2.4. Addition of Section 2.16. The Credit Agreement is hereby amended by
inserting the following Section 2.16 with the heading “Voluntary Prepayments
Below Par” after Section 2.15 of the Credit Agreement:

“(a) The Borrower may elect to notify the Administrative Agent and the Lenders
that it wishes to make below par voluntary prepayments of the Loans (each such
payment a “Discounted Voluntary Prepayment”) pursuant to the procedures set
forth in this Section 2.16; provided that (i) the Borrower may make no more than
one Discounted Voluntary Prepayment in any fiscal quarter and (ii) no Discounted
Voluntary Prepayment shall be made after December 31, 2013. At the time of any
Discounted Voluntary Prepayment, the Borrower shall certify, with reasonable
supporting detail (as reasonably determined by the Administrative Agent), that
(i) no Event of Default pursuant to Section 6.14 could reasonably be expected to
occur during the immediately succeeding four calendar quarters if such
Discounted Voluntary Prepayment is not made, (ii) such Discounted Voluntary
Prepayment shall have been approved by the Borrower’s Board of Directors and
(iii) immediately prior to and after giving effect to any Discounted Voluntary
Prepayment, (x) no Default or Event of Default shall have occurred and be
continuing, (y) the aggregate unencumbered cash and Permitted Investments
(provided that any such cash and Permitted Investments to the extent subject to
a Lien created under the Loan Documents, the Dex West Loan Documents or the RHDI
Loan Documents shall be deemed to be unencumbered for purposes of this clause
(y)) maintained by the Borrower, Dex West, RHDI and their Subsidiaries on a
consolidated basis shall be at least $40,000,000 and (z) the aggregate
unencumbered cash and Permitted Investments (provided that any such cash and
Permitted Investments to the extent subject to a Lien created under the Loan
Documents shall be deemed to be unencumbered for purposes of this clause (z))
maintained by the Borrower and its Subsidiaries shall be at least $10,000,000.

(b) In connection with any Discounted Voluntary Prepayment, the Borrower shall
notify the Lenders (the “Discounted Voluntary Prepayment Notice”) that the
Borrower

 

5



--------------------------------------------------------------------------------

desires to prepay Loans with cash proceeds in an aggregate amount (each, a
“Discounted Voluntary Prepayment Amount”) specified by the Borrower (which
amount shall be not less than $5,000,000) at a price within a range (the
“Range”) to be specified by the Borrower equal to a percentage of par (not to
exceed 100%) (the “Payment Percentage”) of the principal amount of the Loans to
be prepaid; provided that only one Discounted Voluntary Prepayment Notice may be
in effect at any time. The Discounted Voluntary Prepayment Notice shall further
specify the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment, which shall be at
least five Business Days following the date of the Discounted Voluntary
Prepayment Notice (the “Acceptance Date”). No proposed Discounted Voluntary
Prepayment shall be made if the amount of cash expended to make Discounted
Voluntary Prepayments in any fiscal year would exceed an amount equal to
(i) Borrower’s Portion of Excess Cash Flow for the immediately preceding fiscal
year, minus (ii) the amount of other Designated Excess Cash Expenditures made
with the Borrower’s Portion of Excess Cash Flow for such immediately preceding
fiscal year; provided that in addition to the foregoing amount, the Borrower may
expend in cash an additional aggregate amount of $5,000,000 during the term of
this Agreement for Discounted Voluntary Prepayments.

(c) On or prior to the Acceptance Date, each Lender may specify by written
notice to the Administrative Agent a minimum Payment Percentage (the “Acceptable
Payment Percentage”) within the Range for a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Loans at which
such Lender is willing to permit such Discounted Voluntary Prepayment. Based on
the Acceptable Payment Percentages and principal amounts of Loans specified by
Lenders, the applicable Payment Percentage (the “Applicable Payment Percentage”)
for the Discounted Voluntary Prepayment shall be the lowest Acceptable Payment
Percentage at which the Borrower can complete the Discounted Voluntary
Prepayment for the applicable Discounted Voluntary Prepayment Amount that is
within the applicable Range; provided that if the offers received from Lenders
are insufficient to allow the Borrower to complete the Discounted Voluntary
Prepayment for the applicable Discounted Voluntary Prepayment Amount, then the
Applicable Payment Percentage shall instead be the highest Acceptable Payment
Percentage that is within the applicable Range. The Borrower shall prepay Loans
(or the respective portions thereof) offered by Lenders at the Acceptable
Payment Percentages specified by each such Lender that are equal to or less than
the Applicable Payment Percentage (“Qualifying Loans”) by remitting an amount to
the Administrative Agent (for distribution to each respective Lender to be
prepaid) equal to the product of the face amount, or par, of the Loan being
prepaid multiplied by the Applicable Payment Percentage; provided that if the
aggregate cash proceeds required to prepay Qualifying Loans (disregarding any
interest payable under Section 2.16(d)) would exceed the applicable Discounted
Voluntary Prepayment Amount for such Discounted Voluntary Prepayment, the
Borrower shall prepay such Qualifying Loans at the Applicable Payment Percentage
ratably based on the respective principal amounts of such Qualifying Loans
(subject to rounding requirements specified by the Administrative Agent).

(d) All Loans prepaid by the Borrower pursuant to this Section 2.16 shall be
accompanied by payment of accrued and unpaid interest on the par principal
amount so prepaid to, but not including, the date of prepayment.

(e) Each Discounted Voluntary Prepayment shall be consummated pursuant to
procedures (including as to rounding and minimum amounts, Type and Interest
Periods

 

6



--------------------------------------------------------------------------------

of accepted Loans, irrevocability of Discounted Voluntary Prepayment Notice and
other notices by the Borrower and Lenders and determination of Applicable
Payment Percentage) reasonably established by the Administrative Agent in
consultation with the Borrower and not inconsistent with the terms hereof.

(f) Each Discounted Voluntary Prepayment shall constitute an optional prepayment
of Loans for all purposes under this Agreement, but excluding for purposes of
Section 2.06(d).

(g) Notwithstanding anything to the contrary in this Agreement (including,
without limitation, Sections 2.06 and 2.13), the Lenders hereby consent to the
transactions described in this Section 2.16 and further acknowledge that in
connection with any Discounted Voluntary Prepayment, principal and interest
payments may be made on a non-pro rata basis, as determined by the
Administrative Agent, to the applicable Lenders.

(h) This Section 2.16 shall not require the Borrower to undertake or any Lender
to participate in any Discounted Voluntary Prepayment.”

2.5. Amendment to Section 6.01. Section 6.01 of the Credit Agreement is hereby
amended by deleting each instance of “$40,000,000” in clause (vii) in paragraph
(a) thereof and substituting in lieu thereof “$30,000,000”.

2.6. Amendment to Section 6.04. Section 6.04 of the Credit Agreement is hereby
amended by deleting clause (o) thereof in its entirety and substituting in lieu
thereof the following new clause (o):

“(o) provided (i) no Event of Default is continuing or would result therefrom
and (ii) that no portion of the proceeds of any such Investment is used,
directly or indirectly, to purchase or repurchase, or finance the purchase or
repurchase, of any Restructuring Notes, Additional Notes or any other
Indebtedness of any Affiliate (and the terms of any Investment shall not permit
any such purchase or repurchase by the Person in which such Investment is made
while such Investment is outstanding), Investments in any other Person (other
than Foreign Subsidiaries) in an aggregate amount not to exceed $25,000,000
during the term of this Agreement.”

2.7. Amendments to Section 6.08. Section 6.08 of the Credit Agreement is hereby
amended as follows:

(a) by deleting clause (iv) in paragraph (a) thereof in its entirety and
substituting in lieu thereof the following new clause (iv):

“(iv) provided no Default or Event of Default is continuing or would result
therefrom, the Borrower (A) may make Restricted Payments to Holdings, and
Holdings may, in turn, make such Restricted Payments to the Parent in an
aggregate amount per fiscal year not to exceed the Borrower’s Portion of Excess
Cash Flow for the immediately preceding fiscal year less the amount of other
Designated Excess Cash Expenditures made with such Borrower’s Portion of Excess
Cash Flow for such immediately preceding fiscal year; provided that the proceeds
of such Restricted Payments are used (x) to effect Specified Investments or
(y) to pay interest on Restructuring Notes or Additional Notes (provided,
however, that any such dividends or distributions relating to any such cash

 

7



--------------------------------------------------------------------------------

interest payment must be paid not earlier than ten Business Days prior to the
date when such cash interest is required to be paid by the Ultimate Parent and
the proceeds must (except to the extent prohibited by applicable subordination
provisions) be applied by the Ultimate Parent, to the payment of such interest
when due) or (B) may make Restricted Payments to the Parent in an aggregate
amount equal to (x) 50% of the Ultimate Parent PIK Election Amount for each
Ultimate Parent PIK Election Period completed after the First Amendment
Effective Date minus (y) the aggregate amount of all Restricted Payments made
after the First Amendment Effective Date pursuant to this clause (B) that have
not been returned to the Borrower as capital contributions within ten Business
Days from the date such Restricted Payment is made; provided that (i) such
Restricted Payments, if made, shall be used by the Ultimate Parent to effect
repurchases of Restructuring Notes or Additional Notes at a price equal to or
less than 30% of the principal amount of the Restructuring Notes or Additional
Notes so repurchased, (ii) any Restricted Payments used to effect such
repurchases must be made not earlier than ten Business Days prior to the date
when the Ultimate Parent so repurchases the Restructuring Notes, if such
repurchase is made and (iii) if such Restricted Payments are not used for such
repurchase of Restructuring Notes or Additional Notes, the proceeds therefrom
shall be returned to the Borrower as a capital contribution within ten Business
Days from the date such Restricted Payment was made,”

(b) by inserting “the amount of Discounted Voluntary Prepayments permitted under
Section 2.16(b),” immediately following “reduce the amount of Restricted
Payments permitted pursuant to clause (iv) above,” in clause (B) in the proviso
of clause (vi) in paragraph (a) thereof.

(c) by deleting the “and” that precedes clause (C) in the proviso of clause
(vi) in paragraph (a) thereof and substituting in lieu thereof a comma.

(d) by inserting “and (D) in no event may the amount of any such dividend or
distribution made pursuant to this clause (vi) relating to any such cash
interest payment exceed 27% of the amount of such interest paid by the Ultimate
Parent when due” immediately preceding the comma at the end of clause (vi) in
paragraph (a) thereof.

2.8. Amendment to Section 6.13. Section 6.13 of the Credit Agreement is hereby
amended by inserting “or the Tax Sharing Agreement” immediately following “the
Shared Services Agreement” in paragraph (b) thereof.

SECTION 3. Effectiveness. This Amendment shall become effective as of the date
(the “First Amendment Effective Date”) on which the following conditions have
been satisfied; provided that this Amendment shall only become effective to the
extent that comparable amendments to the Dex West Credit Agreement and the RHDI
Credit Agreement become effective:

(a) The Administrative Agent (or its counsel) shall have received duly executed
and completed counterparts hereof (in the form provided and specified by the
Administrative Agent) that, when taken together, bear the signatures of the
Ultimate Parent, the Borrower and the Required Lenders.

(b) The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the First Amendment Effective Date, including
receipt by the Administrative Agent, for the account of each Lender which
delivers to the Administrative Agent (or its counsel) a duly executed and
completed counterpart hereof on or prior to March 8, 2012, an amendment fee of
0.075% of the principal amount of the Loans held by such Lenders.

 

8



--------------------------------------------------------------------------------

(c) To the extent invoiced before the date hereof, the Administrative Agent
shall have received payment or reimbursement of its reasonable out-of-pocket
expenses in connection with this Amendment required to be paid or reimbursed
pursuant to the Credit Agreement, including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent.

(d) The Tax Sharing Agreement shall have been amended in a manner reasonably
satisfactory to the Administrative Agent, and a true and correct copy of such
amendment shall have been provided to the Lenders.

(e) No Default or Event of Default shall have occurred and be continuing under
the Credit Agreement.

(f) All representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to each of the
Lenders and the Administrative Agent that as of the First Amendment Effective
Date:

4.1. This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

4.2. Each of the representations and warranties set forth in the Loan Documents
are true and correct in all material respects on and as of the First Amendment
Effective Date with the same effect as though made on and as of the First
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

SECTION 5. Covenants.

5.1. The Borrower and the Ultimate Parent covenant and agree with the Lenders
that, for purposes of calculating Excess Cash Flow, Consolidated EBITDA and
Ultimate Parent Consolidated EBITDA for the fiscal years ending December 31,
2011 and December 31, 2012, such calculations shall give pro forma effect to the
amendments to the Tax Sharing Agreement, as well as the adjustments related to
the settlement of intercompany digital expenses as previously disclosed by the
Borrower, (and any related payments) as if such amendments, adjustments and
payments had occurred during the fiscal year ending December 31, 2011) (and the
Credit Agreement is hereby amended to permit and require such pro forma
adjustments).

SECTION 6. Effect of Amendment.

6.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements

 

9



--------------------------------------------------------------------------------

contained in the Credit Agreement or any other provision of the Credit Agreement
or of any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

6.2. On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 7. General.

7.1. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

7.2. Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable out-of-pocket fees, charges and
disbursements of one counsel for the Administrative Agent.

7.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Amendment by telecopy or email transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

7.4. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

DEX ONE CORPORATION By:  

LOGO [g315434g70k68.jpg]

  Name: Gregory W Freiberg   Title: EVP : CFO DEX MEDIA EAST, INC. By:  

LOGO [g315434g70k68.jpg]

  Name: Gregory W Freiberg   Title: EVP : CFO
JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

LOGO [g315434g95u74.jpg]

  Name: Neil R. Boylan   Title: Managing Director

Signature Page to First Amendment